Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Responsive to communication entered 1/22/2021 and 4/13/2021.  The Office respectfully brings to applicant's attention that the claim set (dated 1/22/2021) is denoted (in the header) as Application No. 16/104232 rather than the application number 16/104,263 of the instant application.  Because the claim set is commensurate with that of the instant application, the Office has proceeded with examination.  Nonetheless, the Office requests clarification of the application number denoted on the claim set in the next response.  

Priority
This application, 16/104263 filed 8/17/2018 claims benefit of 62/546713 and 62/647423 filed 8/17/2917 and 3/23/2018 respectively.  

Election / Restriction
Applicant's election, with traverse, of claims 1-16 in the reply filed on 1/22/2021 is acknowledged. The traversal (response p 10) is on the ground(s) that the three groups are capable of performing rapid lensless imaging of assay beads at the microscopic scale in order to detect analytes in biological samples.  This is not found persuasive because the claims are not drawn to lensless imaging.  Furthermore, applicant asserts that the Groups share some common features.  The Office concurs that Groups I and II are drawn to related devices.  The Office has rejoined Group I and II.  However, Group III, being drawn to signal processing including electrical contacts is unrelated.  

Applicant requested clarification regarding Office Action (dated 12/10/20), "page 4 of the Office Action, the Examiner states that he requires "restriction between product or apparatus claims and process claims," which is incorrect.  The Office concurs, and notes that this error is typographical in nature and has no bearing on the restriction requirement.  

Information Disclosure Statement
The information disclosure statement(s), submitted on 10/29/2018, 3/1/2019, 5/28/2020, 11/05/2020, 1/22/2021 and 4/13/2021 is(are) in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Objections
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include reference # 1050 (disclosed in para 104) on Fig 15 as described in the specification in para 104 ("As shown in FIG. 15, in alternative embodiments, a microfabricated sensor chip 1500 includes a first sensor 1505 ( e.g., an optical sensor) and optionally a different sensor chip 1510").  Corrected drawing sheets in compliance with 37 CFR 1.121 (d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121 (b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121 (d). If the 
Claim 12 is objected to for the minor typographical error of inclusion of the term "(Original)" after the period.  

Status of Claims
Claims 42-51 are withdrawn.  Claims 1-41 are pending and examined.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-28 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 25-28 and 32 (which depend from claim 17), these claims describe a limitation of the transparent material layer.  This lacks antecedent basis in that claim 17 discloses a "conformable transparent material layer".  It is unclear whether claims 25-28 and 32 are referring to a different transparent material layer or are simply meant to refer to the "conformable transparent material layer" of base claim 17.  The metes and bounds of the term transparent material layer cannot be determined.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1 – 11, 15 and 16 is/are rejected under 35 U.S.C. 103 as obvious over McDevitt (US 2011/0251075).  

McDevitt discloses 
a test device for imaging assay beads (Fig 1, 2 and 43),
and a sample testing conduit comprising: 
(i) a first planar member (para 116 – 1119, Fig 1 # 110), (ii) a second planar member (Fig 1, #130, and (iii) a plurality of wells (Fig 1, wells in #120; the Office notes that these well contain assay beads) having a predetermined average well height and disposed between the first planar member and the second planar member, where the Office notes that the structure of McDevitt has predetermined heights. 
McDevitt discloses wherein the second planar member comprises an imager chip comprising an array of pixels (Fig 1, #120 para 170, sensor array, para 18, a charge-coupled device "CCD"); and
wherein each of the plurality of wells is aligned vertically with one or more of the pixels in the array of pixels (note, the wells in Fig 1 are arranged vertically above the detecting device; para 116, the sensor array is a CCD array which has pixels).   

McDevitt in a further embodiment discloses the sensor array may be configured to allow fluid delivery (para 274, "As has been previously described, a sensor array may be configured to allow the fluid sample to pass through the sensor array during use. The fluid delivery to the sensor array may be accomplished by having the fluid enter the top of the chip through the shown capillary (A), as depicted in FIG. 43. The fluid flow traverses the chip and exits from the bottom capillary (B). Between the top and 
In an embodiment, McDevitt discloses 
A test device for imaging assay beads (Fig 1, 2 and 43), comprising:
a sample entry port for receiving a biological sample (para 274;, see also entry port Fig 42, denoted micropuncture device) which provides sample to passage A (Fig 43, para 274);
a sample receiving chamber (Fig 43, section C) fluidically connected to the sample entry port; and 
a sample testing conduit fluidically connected to the sample receiving chamber (Fig 43, conduit between entrance and the well within the light pathway D, para 274, "Between the top and bottom capillaries, the fluid is passed by the bead (C). Here the fluid containing analytes have an opportunity to encounter the receptor sites. The presence of such analytes may be identified using optical means. The light pathway is shown here (D)").  
It would be obvious to one of skill in the art at the time of filing to combine the embodiment of the entry port and chamber which includes a description of the light path D (para 274) and beads C (para 274, with the sample testing conduit having the first and second planar members (Fig 1 and Fig 2) because McDevitt discloses that the sensor embodiments may comprise flow channels (para 240, "In one embodiment, a series of channels may be formed in the supporting member interconnecting some of the cavities, as depicted in FIG. 3. Pumps and valves may also be incorporated into the supporting member to aid passage of the fluid through the cavities").  


Regarding claim 3, McDevitt discloses a plurality of assay beads (Fig 1 and 3). 
Regarding claim 4, McDevitt discloses at least one bead disposed in a plurality of wells (Fig 1). 
Regarding claim 5, McDevitt disclose beads comprising antibodies (para 123, "A particle, in some embodiments, possess both the ability to bind the analyte of interest and to create a modulated signal. The particle may include receptor molecules which possess the ability to bind the analyte of interest and to create a modulated signal. Alternatively, the particle may include receptor molecules and indicators. The receptor molecule may possess the ability to bind to an analyte of interest. Upon binding the analyte of interest, the receptor molecule may cause the indicator molecule to produce the modulated signal. The receptor molecules may be naturally occurring or synthetic receptors formed by rational design or combinatorial methods. Some examples of natural receptors include, but are not limited to, DNA, RNA, proteins, enzymes, oligopeptides, antigens, and antibodies. Either natural or synthetic receptors may be chosen for their ability to bind to the analyte molecules in a specific manner").  
Regarding claim 6, McDevitt discloses that dye-doped microspheres are known in the art (para 9).  One of skill in the art would find it obvious to substitute the dye doped beads used in the common commercial assays described by McDevitt (para 9) for the beads described in Fig 1 -3 and Fig 42, for example) because doing so is no more than a simple substitution of known elements that would achieve a predictable result. 
Regarding claim 8, McDevitt discloses beads immobilized in at least a portion of the wells (Fig 30 C, the beads are held in place in a well).  
Regarding claims 9 and 10, McDevitt discloses 

Regarding claim 11, the combination of the spacer #241 (Fig 2) embodiment with the first and second planar members of Fig 1 disclose the limitations of wherein the predetermined average spacer height is substantially equal to the predetermined average chamber height.  The Office notes where the well height is shallow as shown in Fig 1, a spacer as that of #241 would have an average spacer height is substantially equal to the predetermined average chamber height.  

Regarding claim 15, McDevitt discloses a light emitter positioned over the sample testing conduit, wherein the light emitter is configured to transmit light through the chamber to the imager chip at one or more wavelengths from about 300 nm to about 1000 μm (para 116, "The light source 110 may be a white light source or light emitting diodes (LED). In one embodiment, light source 110 may be a blue light emitting diode (LED) for use in systems relying on changes in fluorescence signals").  



Claim 12 is/are rejected under 35 U.S.C. 103 as obvious over McDevitt (US 2011/0251075) as applied to claim 1 in further view of Kim (US PGP 2015/0204785).  
McDevitt discloses the limitations of claim 1, including a photosensitive surface comprises an array of pixels (para 116, CCD array where the office notes CCD arrays have pixels).  McDevitt fails to disclose 
the imager chip comprises a substrate and a photosensitive surface; 
the plurality of wells are in direct contact with the photosensitive surface

Kim discloses the plurality of wells are in direct contact with the photosensitive surface (para 26, Fig 4C, wells #4 are in direct contact with sensor 2, where the Office notes that interference filter #3 is part of the surface, see also para 56 and Fig 11).  
Kim discloses the imager chip comprises a substrate and a photosensitive surface (para 14, FIG. 4C is a drawing illustrating a step of fixing the detector on a polyimide substrate, and FIG. 4D is a drawing illustrating a step of covering the detector).  
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a substrate with an imager chip as taught by Kim with the imager chip of McDevitt because McDevitt discloses integration of chips into a supporting member provides for compact sensing systems (para 21, Integration of detectors and a fluid delivery system into the supporting member may allow the 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine Kim's teaching of wells in direct contact with a photosensitive surface with McDevitt's teaching of wells sensed by a photosensitive surface because McDevitt discloses positioning of wells and a photosensitive surface (Fig 1) that is generic with respect to the precise relative location and Kim discloses that it is conventional to place the wells into direct contact with the photosensitive surface (Fig. 4).  One of skill in the art would recognize that doing so could lessen optical losses.  One of skill in the art would have a reasonable expectation of success in combining Kim with McDevitt because both references are in the analogous art of optical sensing.  

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as obvious over McDevitt (US 2011/0251075) and Kim (US PGP 2015/0204785) as applied to claim 12 in further view of Squicciarini (US PGP 2007/0213590).  
McDevitt and Kim disclose the limitations of claim 12 but fail to disclose the particulars of the pixels as described by claims 13 and 14.  
Regarding claims 13 and 14, Squicciarini discloses an apparatus for examining, visualizing, and diagnosing abnormalities in biological samples (abstract). Squicciarini discloses utilizing an image sensor chip that has 5 mega-pixel and above resolution with at least 150 ppi pixel density and each pixel of the array has an area of less than about two square micrometers (para 69, provision to 400,000 pixels across a size of 1/6 inch chip or smaller, and a 5 Mega pixel chip).  The Office notes a 5 mega pixel chip in 4 mm by 4mm size is about 2 square micrometers per pixel.  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify McDevitt/Kim to utilize a photosensitive surface comprising an array of pixels comprising at least 5 mega 
One of skill in the art would have a reasonable expectation of success in combining McDevitt with Squicciarini because all references are drawn to optical detection.  

Claim 17-24, 29-36 and 39-41 is/are rejected under 35 U.S.C. 103 as obvious over McDevitt (US 2011/0251075) in view of Kim (US PGP 2015/0204785) and Squicciarini (US PGP 2007/0213590).  
McDevitt discloses 
an imager chip and comprising an array of pixels (the wells in Fig 1 are arranged vertically above the detecting device; para 116, the sensor array is a CCD array which has pixels), 
a sample testing conduit fluidically connected to the sample entry port and comprising a first wall (para 116 – 1119, Fig 1, #130),  and a second wall (para 116 – 1119, Fig 1 # 110), wherein at least a portion of the imager chip forms the first wall; 
(i) a first wall (para 116 – 1119, Fig 1 # 110), (ii) a second wall (Fig 1, #130, and (iii) a plurality of wells (
a plurality of wells (Fig 1, wells in #120), wherein each of the plurality of wells has a width from about 2 μm to about 20 μm( Fig 1, 2 and 43 disclose wells with beads, where, para 118, the beads are 0.5 to 500 um).  The Office notes the wells disclosed (which accommodate these beads) include widths as described by claim 17 ; and 
a conformable transparent material layer contacting the plurality of wells and forming the second wall of the sample testing conduit (Fig 2, #240 para 126, The transparent cover plate 240, in some embodiments, is coupled to the upper surface of the silicon wafer 220 such that the particles are inhibited from becoming dislodged from the cavity. The transparent cover plate, in some embodiments, 
McDevitt discloses wherein each of the plurality of wells is aligned vertically with one or more pixels in the array of pixels and each of the plurality of wells comprise at least one assay bead (the wells in Fig 1 are arranged vertically above the detecting device; para 116, the detector is a CCD array which has pixels).  
McDevitt in a further embodiment discloses the sensor array may be configured to allow fluid delivery (para 274, "As has been previously described, a sensor array may be configured to allow the fluid sample to pass through the sensor array during use. The fluid delivery to the sensor array may be accomplished by having the fluid enter the top of the chip through the shown capillary (A), as depicted in FIG. 43. The fluid flow traverses the chip and exits from the bottom capillary (B). Between the top and bottom capillaries, the fluid is passed by the bead (C). Here the fluid containing analytes have an opportunity to encounter the receptor sites. The presence of such analytes may be identified using optical means. The light pathway is shown here (D). In the forward flow direction, the beads are typically forced towards the bottom of the pit. Under these circumstances, the bead placement is ideal for optical measurements"). 
McDevitt discloses further comprising a housing having the imager chip, the sample testing conduit, and the light emitter are housed within the housing (para 273, Fig 42, sealed chip array, see also Fig 78).  The Office notes that where McDevitt discloses a housing (Fig 42) and it fluid delivery 

McDevitt fails to disclose a plurality of wells abutting the portion of the imager chip and 
wherein each pixel of the array has an area of less than about two μm2

Kim discloses the plurality of wells abutting a portion of an imager chip (para 26, Fig 4C, wells #4 are in direct contact with the photosensitive surface which comprises sensor 2, a filter and adhesive, see also para 56 and Fig 11).  
It would have been obvious to one of ordinary skill in the art at the time of filing to combine Kim's teaching of wells in direct contact with a photosensitive surface with McDevitt's teaching of wells sensed by a photosensitive surface because McDevitt discloses positioning of wells and a photosensitive surface (Fig 1) that is generic with respect to the precise relative location and Kim discloses that it is conventional to place the wells into direct contact with the photosensitive surface (Fig. 4).  One of skill in the art would recognize that doing so could lessen optical losses.  One of skill in the art would have a reasonable expectation of success in combining Kim with McDevitt because both references are in the analogous art of optical sensing.  

McDevitt and Kim fail to disclose wherein each pixel of the array has an area of less than about two μm2.  

Regarding claims 17 and 22, Squicciarini discloses an apparatus for examining, visualizing, and diagnosing abnormalities in biological samples (abstract).  Squicciarini discloses utilizing an image sensor chip that has 5 mega-pixel and above resolution with at least 150 ppi pixel density and each pixel of the 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify McDevitt/Kim to utilize a photosensitive surface comprising an array of pixels comprising at least 5 mega pixel resolution with at least 150 ppi pixel density and wherein each pixel of the array has an area of less than about two square micrometers such as taught by Squicciarini in order to provide an imager that is higher resolution to more accurately assess and view the sample under investigation.  One of skill in the art would have a reasonable expectation of success in combining McDevitt with Squicciarini because all references are drawn to optical detection.  

Regarding claim 18, McDevitt disclose beads comprising antibodies (para 123, "A particle, in some embodiments, possess both the ability to bind the analyte of interest and to create a modulated signal. The particle may include receptor molecules which possess the ability to bind the analyte of interest and to create a modulated signal. Alternatively, the particle may include receptor molecules and indicators. The receptor molecule may possess the ability to bind to an analyte of interest. Upon binding the analyte of interest, the receptor molecule may cause the indicator molecule to produce the modulated signal. The receptor molecules may be naturally occurring or synthetic receptors formed by rational design or combinatorial methods. Some examples of natural receptors include, but are not limited to, DNA, RNA, proteins, enzymes, oligopeptides, antigens, and antibodies. Either natural or synthetic receptors may be chosen for their ability to bind to the analyte molecules in a specific manner").  
Regarding claim 19, McDevitt discloses that dye-doped microspheres are used in the art (para 9).  One of skill in the art would find it obvious to substitute the dye doped beads used in the common 
Regarding claims 20 and 21, Squicciarini discloses pixel areas of about 2 um2, but fail to teach areas of 0.5 to 1.5 um2 or about 1.1 um2. However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable. “[Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation” Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). “No invention is involved in discovering optimum ranges of a process by routine experimentation.” Id. at 458, 105 USPQ at 236-237. The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” Applicant has not disclosed that the specific limitations recited in instant claim 20 and 21 are for any particular purpose or solve any stated problem, and the prior art teaches that the pixel area may be varied depending. Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the pixel sizes disclosed by the prior art by normal optimization procedures known in the CCD array art.
Regarding claims 23 and 24, Squicciarini discloses chip dimensions of 4 to 6 mm but fail to teach the width of 1-20 mm and length of 1-20 mm of claim 23; or a width of 5 mm and length of 6 mm of claim 24. However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable. “[Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation” Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). “No invention is involved in discovering optimum ranges of a process by routine experimentation.” Id. at 458, 105 USPQ at 236-237. The “discovery of an optimum value of a result 

Regarding claims 29 and 30, McDevitt disclose a chip size of 1 to 100 cm2, where the chip is located in the conduit (para 122, The silicon wafer, in some embodiments, has an area of approximately 1 cm.sup.2 to about 100 cm.sup.2 and includes about 10.sup.1 to about 10.sup.6 cavities. In an embodiment, about 100 cavities are formed in a ten by ten matrix. The center to center distance between the cavities, in some embodiments, is about 500 microns. Each of the cavities may include at least one particle), but McDevitt fails to disclose the particular conduit width of 0.5 to 2 cm and length of 0.5 to 2 cm although one of skill in the art would recognize that the conduit would be about the same size as the sensing chip.  However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable. “[Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation” Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). “No invention is involved in discovering optimum ranges of a process by routine experimentation.” Id. at 458, 105 USPQ at 236-237. The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” Applicant has not disclosed that the specific limitations recited in instant claim 29 and 30 are for any particular purpose or solve any stated problem, and the prior art teaches that the chip size may be varied (as would the enveloping conduit). Absent unexpected results, it would have been obvious for one of 
Regarding claim 31, 32 and 33, McDevitt discloses a light emitter Fig 1, #110 positioned over the sample testing conduit and configured to transmit light through the transparent layer (Fig 2, #240, where the embodiment of the well device of Fig 2 is substituted for the well device in Fig 1 where the light source #110 is adjacent to transparent layer #240) and the chamber to the imager chip at a wavelength (or plurality thereof) from about 300 nm to 1000 micrometers (see pars. [0116, 0155], for example).  Note McDevitt discloses 300 nm to 1000 micrometers wavelengths (para 116, white light source or light emitting diodes (LED). In one embodiment, light source 110 may be a blue light emitting diode (LED)).  
Regarding claim 34 and 35, McDevitt discloses a chip configured to measure absorbance or fluorescence (para 77, FIG. 46 depicts a system for measuring the absorbance or emission of a sensing particle; the Office notes the sensing system uses a CCD chip, see para 116).  
Regarding claim 36, McDevitt discloses pumps configured to move sample from the entry port to the testing conduit (para 61, Fig 31, see para 130 "Micro-pumps and micro-valves may also be incorporated into the silicon wafer to aid passage of the fluid through the cavities").  The Office notes where Fig 42 discloses a vacuum apparatus to move fluid, one of skill in the art would recognize that a pump described in para 130 could be substituted.  

Regarding claim 39 and 40, McDevitt discloses the sample testing conduit further comprises a plurality of spacer elements having a predetermined average spacer height and disposed between the first wall and the second wall to form a chamber having a predetermined average chamber height extending between the first wall and the second wall; and wherein the plurality of wells have a predetermined average well height, and the predetermined average well height plus the predetermined 
Regarding claim 41, the combination of the spacer #241 (Fig 2) embodiment with the first and second planar members of Fig 1 disclose the limitations of wherein the predetermined average spacer height is substantially equal to the predetermined average chamber height.  The Office notes where the well height is shallow as shown in Fig 1, a spacer as that of #241 would have an average spacer height is substantially equal to the predetermined average chamber height.  

Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as obvious over McDevitt (US 2011/0251075), Kim (US PGP 2015/0204785) and Squicciarini (US PGP 2007/0213590) as applied to claim 17 in further view of Agrawal (US PGP 2009/0290151).  
McDevitt, Kim and Squicciarini disclose the limitations of claim 17 but fail to disclose a fiduciary. 
Agrawal discloses a transparent layer having one of more fiduciary features (para 63, One of the reasons to make the laser permeable window (or hole) to be about 10 times or more than the laser size going through this window is to also ensure that this alignment is not too critical. Since in a plate there would be a number of wells, one can easily align these holes based on a vision system, or a fiduciary mark on the lid or the plate to which all the holes are indexed to).  
The transparent material layer comprising one of more fiduciaries of Agrawal (para 63) meets all the structural limitations of the instant claim and would therefore be capable of meeting the functional 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the fudiciary features on a transparent material layer taught by Agrawal with the transparent layer of McDevitt, because McDevitt discloses a transparent layer over an array of wells (Fig 2, #240 para 126, The transparent cover plate 240) to permit optical analysis that is generic for the presence of fiduciaries, and Agrawal discloses that it is conventional to provide fiduciaries on the transparent layer of an array of wells for use in calibration.  One of skill in the art would have a reasonable expectation of success in combining Agarwal with the combination of McDevitt, Kim and Squicciarini because all references are drawn to optical assay analysis.  

Claims 28 is/are rejected under 35 U.S.C. 103 as obvious over McDevitt (US 2011/0251075), Kim (US PGP 2015/0204785) and Squicciarini (US PGP 2007/0213590) as applied to claim 17 in further view of Kwasnoski (US PGP 2003/0064508).  
McDevitt, Kim and Squicciarini disclose the limitations of claim 17 but fail to disclose a transparent material of polycarbonate.
Kwasnoski discloses the transparent material layer comprises a Mylar™ film , a polycarbonate film, polyethylene terephthalate (PET), or cycloolefin polymer (COP) (abst, para 12, The invention may include a transparent lid that may or may not be ultrasonically welded to the plate. The transparent lid may be made from Polycarbonate, Polypropylene, Cyclic Polyolefin or other plastic materials).
It would have been obvious to one of ordinary skill in the art at the time of filing to substitute the polycarbonate material used in a transparent cover taught by Kwasnoski for the transparent plastic used in the cover of McDevitt because McDevitt discloses the transparent material may be made of plastic where Kwasnoski discloses it is conventional to use polycarbonate.  One of skill in the art would 

Claims 37 and 38 is/are rejected under 35 U.S.C. 103 as obvious over McDevitt (US 2011/0251075), Kim (US PGP 2015/0204785) and Squicciarini (US PGP 2007/0213590) as applied to claim 17 in further view of Ewart (US PGP 2013/0161190).  
McDevitt, Kim and Squicciarini disclose the limitations of claim 17 but fail to disclose a conductivity sensor and electrochemical sensor.  

Regarding claim 37, Ewart discloses auxiliary conduit fluidically connected to the sample entry port and comprising a electrochemical sensor for detecting analyte in the biological sample in the auxiliary conduit (para 16, comprise an entry port for receiving said test sample into a holding chamber; a first conduit comprising said at least one electrochemical sensor).  The electrochemical sensor of Ewart (para 16) meets all the structural limitations of the instant claim and would therefore be capable of meeting the functional limitation detecting analyte in the biological sample.  
Regarding claim 38, Ewart discloses auxiliary conduit fluidically connected to the sample entry port and comprising a conductivity sensor for detecting a position of the biological sample in the auxiliary conduit (para 16 plurality of conductivity sensors configured to determine a position of said test sample in said testing cartridge).  The Office notes that Ewart's teaching of a plurality sensors of configured to determine a position of said test sample in said testing cartridge where Ewart discloses conduit comprising an electrochemical detector (para 16, a conduit comprising said at least one electrochemical sensor), one of skill in the art would find it obvious to substitute the electrochemical detector of Ewart with the conductivity of Ewart because doing so is no more than a simple substitution of known elements leading to predictable results.  The conductivity sensor of Ewart (para 16) meets all 

It would have been obvious to one of ordinary skill in the art at the time of filing to combine Ewart's teaching of an electrochemical sensor with the device of the combination of McDevitt, Kim and Squicciarini because McDevitt discloses a device for analysis of analytes in a fluid (para 17, analysis of a fluid containing one or more analytes) where sensors that can distinguish different analytes are useful (para 6, "The development of smart sensors capable of discriminating different analytes, toxins, and bacteria has become increasingly important for clinical, environmental, health and safety, remote sensing, military, food/beverage and chemical processing applications) and Ewart discloses use of electrochemical sensors is conventional in the art.  One of skill in the art would have a reasonable expectation of success in combining the electrochemical sensor of Ewart with the system of McDevitt because each reference is drawn to the art of analyte detection and analysis.  

It would have been obvious to one of ordinary skill in the art at the time of filing to combine Ewart's teaching of an conductivity sensor with the device of the combination of McDevitt, Kim and Squicciarini because McDevitt discloses a device for analysis of analytes in a fluid (para 17, analysis of a fluid containing one or more analytes) where the analytes may be located at different positions (Fig 1, 2 and 42) and Ewart discloses that a conductivity sensor is useful in determining the position of a sample in a conduit (para 16 plurality of conductivity sensors configured to determine a position of said test sample in said testing cartridge).  One of skill in the art would have a reasonable expectation of success in combining the conductivity sensor of Ewart with the system of McDevitt because each reference is drawn to the art of analyte detection and analysis of analytes.  

Claims 25 is/are rejected under 35 U.S.C. 103 as obvious over McDevitt (US 2011/0251075), Kim (US PGP 2015/0204785) and Squicciarini (US PGP 2007/0213590) as applied to claim 17 in further view of Hansen (US 6413786).  
McDevitt, Kim and Squicciarini disclose the limitations of claim 17 the housing comprises a window adjacent to the transparent material layer.
Hansen discloses housing further comprises a window adjacent to the transparent material layer for illuminating the sample testing conduit (col 3, ln 59 – col 4, ln 5, "Referring to FIG. 1, there is a container 10 for the liquid elements of the reaction mixture includes a window 12 for the admission of light from a light source 14 and a second set of windows 16, 18 through which transmitted and scattered light, respectively, can pass to a detector or set of detectors 22, 24. In one embodiment, the container is a well in a multi-well titer tray and in an alternative embodiment the container is a cuvette such as is employed in optical spectrophotometers. One embodiment of the device uses an integrating sphere 26 to integrate the scattered light which is sample through a port in the sphere 26. Other ports allow illumination of the sample container 10 and measurement of the transmitted light by the transmission detector 22").  The Office notes where the housing of McDevitt includes the well apparatus (Figs 1, 2 and 42)  and the transparent material layer (Fig 2 #240) of McDevitt and the window of Hansen in the housing, then the window of Hansen being in the housing, would be adjacent to transparent material layer of McDevitt which is positioned where the light (hence the window) enters the device.
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the window in a housing of Hansen with the housing of McDevitt because McDevitt discloses a housing having a well apparatus with a transparent material layer (Fig 2, #240, Fig 42 and Fig 78) that is generic with respect to structures for the light path from the light source to the wells and Hansen discloses that it is conventional to provide a window in the housing to admit light where the window is necessarily adjacent to the transparent material layer.  One of skill in the art would have a reasonable expectation 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Application 16/104243
Claims 1, 9, 10, 12, 13, 14 and 15 are is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 and 58 of commonly owned 16/104243 (hereafter referred to as “Ap '243”).    
Ap '243 at claim 1 (see also claim 58) teaches 
A test device for lensless imaging of blood cells in a blood sample, comprising:
a housing comprising a sample entry port for receiving the blood sample;
a sample receiving chamber fluidically connected to the sample entry port;

an imager chip configured for the lensless imaging of the blood cells in the blood sample,
the imager chip forming at least a portion of the planar member and comprising a substrate and a photosensitive surface of an imaging integrated circuit formed on a substrate,
wherein a distance along a height of the imaging chamber between the photosensitive surface and an inner surface of the imaging chamber planar member is from 300 nm to 1000 nm,
wherein the sample testing conduit and the imager chip are housed within the housing, and
wherein the imaging chamber is lensless.
The Office notes that Ap '243 is directed to a conduit having a transparent planar member, a blood sample and an imaging chip for imaging blood cells whereas the instant claim 1 is directed to a conduit having planar member and a plurality of wells, a biological sample and an imager chip.
Claims 9 and 10 are rejected over Ap '243 claims 2 and 3.  
Claims 12 are rejected over Ap '243 claim 4.  
Claim 13 is rejected over Ap' 243, claim 5,
Claim 14 is rejected over Ap' 243, claim 6.
Claim 15 is rejected over Ap' 243, claim 7.

Claims 17, 3, 21, 22, 31, 39 and 40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 3, 5, 6, 7 and 58 of commonly owned 16/104243 (hereafter referred to as “Ap '243”) in view of McDevitt .    
Ap '243 at claim 1 (see also claim 58) teaches 
A test device for lensless imaging of blood cells in a blood sample, comprising:
a housing comprising a sample entry port for receiving the blood sample;
a sample receiving chamber fluidically connected to the sample entry port;
a sample testing conduit fluidically connected to the sample receiving chamber, the sample testing conduit comprising: (i) a planar member, (ii) a transparent planar member, and (iii) a plurality of spacer elements having an average spacer height and disposed between the planar member and the transparent planar member to form an imaging chamber having an average chamber height extending between the planar member and the transparent planar member; and
an imager chip configured for the lensless imaging of the blood cells in the blood sample,
the imager chip forming at least a portion of the planar member and comprising a substrate and a photosensitive surface of an imaging integrated circuit formed on a substrate,
wherein a distance along a height of the imaging chamber between the photosensitive surface and an inner surface of the imaging chamber planar member is from 300 nm to 1000 nm,
wherein the sample testing conduit and the imager chip are housed within the housing, and
wherein the imaging chamber is lensless.
Ap '243 fails to discloses wells with beads.
However, McDevitt discloses wells having beads (Fig 1 and 2).  It would have been obvious to one of skill in the art to substitute McDevitt's teaching of analysis of beads for Ap '243 teaching of analysis of cells because doing so is no more than the simple substitution of known elements to achieve predictable results.  
Claims 39 and 40 are rejected over Ap '243 claims 2 and 3.  
Claim 22 is rejected over Ap' 243, claim 5,
Claim 21 is rejected over Ap' 243, claim 6.
Claim 31 is rejected over Ap' 243, claim 7.
Conclusion
All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to R MOERSCHELL whose telephone number is (571)270-3784.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RM/               Examiner, Art Unit 1641                                                                                                                                                                                         
/CHRISTOPHER L CHIN/               Primary Examiner, Art Unit 1641